Citation Nr: 9903770	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for status post-operative 
left knee arthroplasty currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from February 1985 to June 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 10 percent evaluation for the veteran's left knee 
disorder.


REMAND

The record reveals that the veteran underwent a VA 
examination in June 1997, at which time, the examiner noted 
no instability on any plane and generally, good contours.  
Further, the examiner reported a range of motion from zero to 
105 degrees with an 11-degree Q angle in valgus.  The calves 
were symmetrical at 48 centimeters and strength was noted as 
intact to resistance.  Contemporaneous x-ray studies revealed 
mild joint space narrowing and evidence of mild calcification 
of the meniscus.  There were no signs of loose bodies.  A 
diagnostic impression of arthritis of the knee, status post 
medial and lateral meniscectomies was rendered.

Subsequently, the Board acknowledges that the veteran 
submitted a statement dated in September 1998 in conjunction 
with his appeal, in which he indicated complained of pain and 
swelling and impaired mobility.  Further, the veteran stated 
that his knee is weak and gives out on him during certain 
activities.  The veteran claimed that the previous 1997 
examination was inadequate in that it did not fully address 
his complaints of pain, instability, and locking of the knee.  
Moreover, the veteran stated that he is on his feet 
constantly at work and as a result, experiences severe pain 
and resulting fatigue.  Thus, the veteran states that his 
impaired knee severely hinders his ability to work.  The 
Board notes that where evidence indicates that there has been 
a material change in the veteran's disability or that the 
current rating may be incorrect, a re-examination is 
required.  38 C.F.R. § 3.327(a) (1997); see also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Thus, in light of the veteran's recent statement that 
reflects increased pain and symptomatology referable to his 
post-operative left knee disorder, this matter is REMANDED to 
the RO for further development.  The Board regrets any delay 
this remand may cause, but to ensure that VA has met its duty 
to assist the appellant in developing the facts pertinent to 
the claim, the following development is requested:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of severity of his current left 
knee disability.  The claims folder 
should be made available to the examiner 
for review before and during the 
examination.  To the extent possible and 
appropriate, the examiner should comment 
on the specific factors noted below.  In 
particular, the examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings and provide 
concrete responses to the following:

a. On physical examination of the 
veteran's left knee, is there any 
limitation of motion on extension and 
flexion, and if so, to what extent?  
The examiner should provide normal 
range of motion for the knee.

b. Is there any pain on use or any 
functional limitations caused by the 
service-connected left knee 
disability?  In responding to this 
question, the examiner must address 
the following:

1) Does the service-connected left knee 
disability cause weakened movement, 
excess fatigability, and incoordination?  
If so, can the examiner comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so comment.

2) Regarding the veteran's subjective 
complaints of pain, the examiner is 
requested to comment specifically on: 
whether pain is visibly manifested on 
movement of the left knee, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the left 
knee disability; the presence of, or 
absence of, any changes in the condition 
of the skin indicative of disuse due to 
the left knee disability, or the presence 
of, or absence of, any other objective 
manifestation that would tend to show 
disuse or functional impairment due to 
pain referable to the service-connected 
left knee disability.  Additionally, the 
examiner should offer opinions as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including left knee instability, 
weakness, pain, limitation of motion, 
popping, clicking, and swelling.

3.  The examiner should provide a 
complete rationale for any conclusion 
reached.  Further, the RO should ensure 
that any additional information required 
to formulate the requested opinions 
should be requested and obtained.  

4.  The RO should review the examination 
report and assure that all requested 
information has been provided.  If not, 
the report should be returned to the 
examiner for corrective action.  

The RO should then review the veteran's case.  All pertinent 
law and regulations should be considered, including any and 
all applicable diagnostic codes.  If the veteran's claim 
remains denied, he and his representative should be provided 
with a supplemental statement of the case, which should 
include, but not be limited to, any additional pertinent law 
and regulations and a complete discussion of the action taken 
on the veteran's claim.  Applicable response time should be 
allowed.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


